DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/08/2018, 12/26/2018, 02/05/2020, 06/25/2020, and 08/13/2020 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dixon et al (US 6,429,402).
Regarding claim 1, Dixon discloses a composite material manufacturing method (Fig. 7a) comprising: an additive manufacturing step of using composite powder containing ceramic and metal and having voids therein to form a composite material containing the ceramic and the metal (Col. 10 lines 22-27 –“Examples of materials which can be processed into wire using the present invention include alloys and mixtures having abrasion, corrosion, wear or high temperature resistance, high impact strength, brittleness or hardness, such as cobalt based alloys and composite materials that contain hard fibers or particles such as tungsten carbide. “) by repeating steps of melting and solidifying the composite powder (Abstract ---“An elongated article such as a wire or rod is constructed by melting and depositing particulate material into a deposition zone which has been designed to yield the desired article shape and dimensions.”); 
and a remelting step of remelting a surface of the composite material (Col. 5 lines 43-47 ---“A continuous solid microstructure is obtained by maintaining a continuous solidification front when using a continuous wave laser or by remelting a portion of the previously deposited material and solidification when using a pulsed laser.”).
Regarding claim 3, Dixon teaches the composite material manufacturing method as appears above (see the rejection of claim 1), and Dixon further teaches wherein the ceramic is tungsten carbide, and the metal is cobalt (Col. 10 lines 22-27 –“Examples of materials which can be processed into wire using the present invention include alloys and mixtures having abrasion, corrosion, wear or high temperature resistance, high impact strength, brittleness or hardness, such as cobalt based alloys and composite materials that contain hard fibers or particles such as tungsten carbide. “).

Claim(s) 4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ibe et al (US 2017/0189960).
Regarding claim 4, Ibe discloses a composite material comprising a ceramic phase and a metallic phase ([0103] lines 1-6 ---“ With respect to the powder materials of Samples 1 to 4-2, raw particles formed of tungsten carbide (WC) and raw particles formed of cobalt (Co) having the average particle diameters shown in Table 1 are granulated and sintered to form WC/12% by mass Co cermet powders having the average particle diameters shown in Table 1.”; Table 5 also teaches a cermet composed of WC/Co.), 
wherein a porosity of a region of the composite material in a thickness range of at least 100 pm from a surface of the composite material is less than or equal to 10 % ([0135] lines 10-14 ---“ The steps of supplying and flattening the powder material and the step of subjecting the resultant to laser irradiation were repeated to form a multi-layer body (250 layers, approximately 100 mm.times.100 mm.times.10 mm) as a 3D object.”; The depth of each layer is calculated to be 25mm by dividing the number of layers, 250, by the height component 10mm) ([0139] lines 6-12 ---“ The measurement results of porosity of the 3D objects are shown in the columns headed " Porosity" in Tables 5, 6 and 7. "E" (excellent) was given when the porosity was 1% or lower; "G" (good) when higher than 1%, but 10% or lower; "M" (mediocre) when higher than 10%, but 20% or lower; and "P" (poor) when higher than 20%.”) .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dixon et al (US 6,429,402) as applied to claim 1, in view of Fang et al (US 2010/0101368).
Regarding claim 2, Dixon teaches the composite material manufacturing method as appears above (see the rejection of claim 1), but does not teach further comprising a heat treatment step of applying heat treatment in a temperature range of 800 to 1400 °C after the remelting step.
Nonetheless, Fang teaches further comprising a heat treatment step of applying heat treatment in a temperature range of 800 to 1400 °C after the remelting step ([0005] lines 21-24 ---“ The heat treatment step may be performed at a temperature of 1300.degree. C. In other embodiments, the heat treatment step may occur between 1260 and 1330.degree. C.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composite material manufacturing method of Dixon by incorporating the heat treatment step as taught by Fang for the purpose of hardening the manufactured article.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ibe et al (US 2017/0189960) as applied to claim 4, in view of Fang et al (US 2010/0101368).
Regarding claim 5, Ibe teaches the composite material as appears above (see the rejection of claim 4), but does not teach wherein a mass fraction of an ή phase included in the composite material is less than or equal to 10 %. 
Nonetheless, Fang teaches wherein a mass fraction of an ή phase included in the composite material is less than or equal to 10 % (Abstract ---“The graded WC--Co thus obtained contains no brittle .eta. phase.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composite material of Ibe by incorporating the no brittle eta phase as taught by Fang for the purpose of increasing the strength of the composite material.
Regarding claim 6, Ibe in view of Fang teaches the composite material as appears above (see the rejection of claim 5), and Ibe further teaches wherein the ([0103] lines 1-6 ---“ With respect to the powder materials of Samples 1 to 4-2, raw particles formed of tungsten carbide (WC) and raw particles formed of cobalt (Co) having the average particle diameters shown in Table 1 are granulated and sintered to form WC/12% by mass Co cermet powders having the average particle diameters shown in Table 1.”; Table 5 also teaches a cermet composed of WC/Co.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761